DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 14 January 2021.  Claims 111-114 and 134-147 are currently under consideration.  The Office acknowledges the amendments to claim 111, as well as the cancellation of claims 1-14, 101, and 102, and the addition of new claims 134-147.

Election/Restrictions
Newly submitted claims 141-147 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons:
The originally claimed invention and the invention of claims 141, 142, and 146 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of the originally claimed invention can be used in a materially different process from that of claims 141, 142, and 146, as it could be used so that the sheets are disposed in different positions (e.g., on the anterior and posterior sides of the vagina).

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 141-147 are withdrawn from consideration as being directed to non-elected inventions.  See 37 CFR 1.142(b) and MPEP § 821.03.

Double Patenting
Applicant is advised that should claim 137 be found allowable, claim 140 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 138 and 139 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both claims recite that the frame is “shaped like a vertically-asymmetric H.”  The term "like" is a relative term which renders the claims indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of the limitation are not readily apparent; e.g., what shapes and configurations of the frame are encompassed by being shaped “like” a vertically-asymmetric H.
Claim 139 also recites that the cross-bar is “significantly closer” to tips of the third and fourth arms than to tips of the first and second arms, respectively.  Again, the term 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 111, 113, 114, 134, 137, and 140 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by von Pechmann et al. (U.S. Pub. 2011/0174313 A1; cited in the previous Office action; hereinafter known as “von Pechmann”).
Regarding claim 111, von Pechmann discloses a device for implantation in the pelvis (Abstract; Figs. 4, 5), the device comprising: a first sheet D having a first perimeter and a second sheet D having a second perimeter (Figs. 5, 7; [0053]) and a frame 30 for holding said first sheet at a portion of said first perimeter and for holding 35, a second arm 37, a third arm 35, and a fourth arm 37 ([0049]; [0052]), wherein said first arm and said second arm hold said first sheet along at least a portion of said first perimeter and wherein said third arm and said fourth arm hold said second sheet along at least a portion of said second perimeter (Figs. 5, 7), wherein the device is constructed such that at least one of a first condition and a second condition is true, the first and second conditions being defined as follows: according to the first condition, neither the first arm nor the second arm are part of a closed loop; and according to the second condition, neither the third arm nor the fourth arm are part of a closed loop (Figs. 4, 5; these arms are not part of any closed loops).
Regarding claim 113, von Pechmann discloses that said first sheet is configured for implantation in said pelvis between a vagina and a bladder ([0003]; [0058]; capable of such positioning).
Regarding claim 114, von Pechmann discloses that said first sheet is configured to be disposed between said bladder and said vagina and said second sheet is configured to be disposed between said vagina and a bladder neck and/or an urethra ([0003]; [0025]; [0058]; capable of such positioning).
Regarding claim 134, von Pechmann discloses that both of said first and second conditions are true (Figs. 4, 5).
Regarding claims 137 and 140, von Pechmann discloses that the device is constructed to be implanted into the pelvis such that said first sheet is disposed between a bladder and a vagina, said second sheet is disposed between the vagina and a bladder neck and/or an urethra ([0003]; [0025]; [0058]; capable of such 45 bridge between said first and second sheets (Figs. 3-7; [0049]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 112 is rejected under 35 U.S.C. 103 as being unpatentable over von Pechmann as applied to claim 111 above, and further in view of Thierfelder et al. (U.S. Pub. No. 2003/0195386 A1; hereinafter known as “Thierfelder”).  Von Pechmann discloses the invention as claimed, see rejection supra, but fails to expressly disclose that the area of said second sheet is smaller than the area of said first sheet.  Von Pechmann does teach that Thierfelder is a known successful Y-shaped mesh ([0016]) and that von Pechmann’s device can accommodate a Y-shaped mesh ([0053]).  Thierfelder discloses a device for implantation in a pelvis (Abstract; Fig. 6) comprising a first sheet 16A and a second sheet 14A, wherein the area of said second sheet is smaller than the area of said first sheet, in order to provide an appropriate treatment for the patient ([0082]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of von Pechmann with the first and second sheets taught by Thierfelder in order to provide an appropriate treatment for the patient.

Allowable Subject Matter
Claims 135 and 136 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 138 and 139 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 135 and 136, none of the prior art of record teaches or reasonably suggests such a device wherein the bases of the first and third arms are co-located and the bases of the second and fourth arms are co-located.  Von Pechmann’s device has numerous other components between these bases.  Similarly, regarding claims 138 and 139, none of the prior art of record teaches or reasonably suggests such a device with the recited shape and configuration.  Von Pechmann’s device is symmetric and is also not shaped at all like an H.

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 have been fully considered and are persuasive in light of the amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made, as detailed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791